Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 16-27 in the reply filed on 04/01/2021 is acknowledged.  The traversal is on the ground(s) that there is not a search burden placed on the examiner.  This is not found persuasive because there is an undue search burden placed on the examiner. The method presents an undue search burden upon the examiner because the subject matter of method claims, particularly the material worked upon, differentiates method and apparatus claims. For apparatus claims, the court has held that the material or article worked upon does not impart patentability to the claims. See MPEP 2115 titled “Material or Article Worked Upon by the Apparatus”. Thus, there is an undue search burden to further consider the method as recited. 
The requirement is still deemed proper and is therefore made FINAL.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim 16 Line(s) 2, the limitation “powder layering device that can be displaced” will be interpreted as a “rotary dosing cylinder provided with at least one powder dosing cavity” is supported by the specification on Page(s) 3 Line(s) 16-20. Likewise, the recitations in Claim 16 Line(s) 3, Claim 16 Line(s) 5, Claim 19 Line(s) 2-3, Claim 25 Line(s) 2, Claim 25 Line(s) 5, Claim 26 Line(s) 4, Claim 27 Line(s) 2, Claim 28 Line(s) 4, in regards to this generic placeholder will be treated similarly.
In Claim 16 Line(s) 3, the limitation “powder deposition means for depositing" will be interpreted as a “rotary dosing cylinder provided with at least one powder dosing cavity” is supported by the specification on Page(s) 3 Line(s) 16-20. Likewise, the recitations in Claim 16 
In Claim 16 Line(s) 5, the limitation “a cleaning device situated on the path” will be interpreted as a “blowing device” is supported by the specification on Page(s) 6 Line(s) 9. The “blowing device” is later defined as a “blowing nozzle” on Page(s) 3 Line(s) 8.  Likewise, the recitations in regards to this generic placeholder will be treated similarly. 
In Claim 16 Line(s) 6, the limitation “a blowing device configured to blow” will be interpreted as a “blowing nozzle” as is supported by the specification on Page(s) 3 Line(s) 8. Likewise, the recitations in Claims 17 Line(s) 2, Claim 18 Line(s) 2, and Claim 22 Line(s) 2 in regards to this generic placeholder will be treated similarly. 
In Claim 17 Line(s) 2, the limitation “a powder suction device for discharging” will be interpreted as a “suction nozzle” as is supported by the specification on Page(s) 10 Line(s) 14. Likewise, the recitations in Claims 17 Line(s) 3 in regards to this generic placeholder will be treated similarly. 
In Claim 18 Line(s) 2, the limitation “a sealing means delimiting” will be interpreted as a “brush” as is supported by the specification on Page(s) 2 Line(s) 30. Likewise, the recitations in Claim 19 Line(s) 2 and Claim 20 Line(s) 2 in regards to this generic placeholder will be treated similarly. 
In Claim 23 Line(s) 2, the limitation “a means for orienting gas” will be interpreted as a “plate” as is supported by the drawings in Figure(s) 1. Likewise, the recitations in regards to this generic placeholder will be treated similarly. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 16-19, 23-24,  27 are rejected under 35 U.S.C. § 103 as being unpatentable over OKAMOTO (US-20160221269-A1), hereinafter referred to as OKAMOTO.
Regarding Claim 16, OKAMOTO teaches a powder-based additive manufacturing installation comprising (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.):
	-	 a planar platen (the top of side surface support section 45, composition temporary placing section 44, and stage 41, Figure(s) 3 and Paragraph(s) 0118, 0043, 0050);
	-	 a powder layering device (composition supply section 3 and squeegee 42, Figure(s) 3 and Paragraph(s) 0135, 0109) that can be displaced over the planar platen along a path linking a start zone of the planar platen (see the start of composition temporary placing section 44, Figure(s) 3 and Paragraph(s) 0118, 0043, 0050) and an end zone of the planar platen (the top of side surface support section 45, Figure(s) 3 and Paragraph(s) 0118, 0043, 0050)
	-	 the powder layering device comprising powder deposition means for depositing powder in a powder deposition zone (see the opening of the composition supply section, Figure(s) 3) situated between the start zone and the end zone  (composition temporary placing section 44, Figure(s) 3 and Paragraph(s) 0118, 0043, 0050), and 
	-	a casing (composition supply section 3, Paragraph(s) 0109 and Figure(s) 3),
	-	 the casing delimiting a volume in which the powder deposition means is situated (Figure(s) 3); and 
(41, Figure(s) 3),
	-	 the cleaning device comprising a blowing device configured to blow a gas flow onto at least one surface of the powder deposition means (411, Figure(s) 3 and Paragraph(s) 0103),
	-	 the gas flow oriented in a predetermined direction of orientation such that the gas flow reaches a surface of the casing (Figure(s) 3),
	-	 the surface of the casing facing the powder deposition means in the path of the powder layering device (Figure(s) 3),
	-	 wherein the cleaning device is located upstream of the powder deposition zone  (Figure(s) 3),
	-	 for a path in a direction from the start zone to the end zone  (Figure(s) 3), and 
	-	wherein the gas flow is adjusted to dislodge a cluster of powder situated in an interstice between the powder deposition means and the casing (Paragraph(s) 0078).
 
Regarding Claim 17, OKAMOTO teaches the powder-based additive manufacturing installation according to Claim 16,
	-	 wherein the cleaning device comprises a powder suction device for discharging the powder sucked by the suction device to a dust extraction zone  (Paragraph(s) 0078),
	-	 which is isolated from the powder deposition zone  (Paragraph(s) 0078).
 
Regarding Claim 18, OKAMOTO teaches the powder-based additive manufacturing installation according to Claim 16,
	-	 wherein the cleaning device comprises a sealing means (Paragraph(s) 0050, 0103),
	-	 the sealing means delimiting (Paragraph(s) 0050, 0103),
(Paragraph(s) 0050, 0103),
	-	 a cleaning zone  (Paragraph(s) 0050, 0103),
	-	 where the gas flow is blown onto the at least one surface of the powder deposition means (Figure(s) 3),
	-	 with respect to the powder deposition zone  (Figure(s) 3).
 
Regarding Claim 19, OKAMOTO teaches the powder-based additive manufacturing installation according to Claim 18,
	-	 wherein the sealing means comprises a brush provided with bristles that can bend when the powder layering device passes (Paragraph(s) 0103).

Regarding Claim 23, OKAMOTO teaches the powder-based additive manufacturing installation according to Claim 16,
	-	 wherein the blowing device comprises means for orienting the gas flow in a predetermined direction of orientation  (see the support under 41, Figure(s) 1).
 
Regarding Claim 24, OKAMOTO teaches the powder-based additive manufacturing installation according to Claim 23,
	-	 wherein the blowing device comprises a blowing nozzle provided with a plurality of orifices that are aligned and directed toward the predetermined direction of orientation  (gas can be blown through 411, Paragraph(s) 0103).

Regarding Claim 27, OKAMOTO teaches the powder-based additive manufacturing installation according to Claim 23,
(squeegee 42, Figure(s) 3), and 
	-	the predetermined direction of orientation is such that the gas flow reaches a surface of the powder smoothing means in the path of the powder layering device (Figure(s) 3).


Claim(s) 26 is rejected under 35 U.S.C. § 103 as being unpatentable over OKAMOTO in view of TOCHIMOTO (US-20020090410-A1), hereinafter referred to as TOCHIMOTO.
Regarding Claim 26, OKAMOTO teaches the powder-based additive manufacturing installation according to Claim 23, 
	-	the predetermined direction of orientation is such that the gas flow reaches a surface of the rotary dosing cylinder in the path of the powder layering device (Figure(s) 3).
However, OKAMOTO does not teach the following limitations:
-	wherein the powder deposition means comprises a rotary dosing cylinder provided with at least one powder dosing cavity, 
In the same field of endeavor, TOCHIMOTO teaches a powder dispensing unit 40 (Paragraph(s) 0070) and the following limitations:
-	wherein the powder deposition means comprises a rotary dosing cylinder provided with at least one powder dosing cavity (powder conveying screw in powder dispensing unit 40,Figure(s) 2 and Paragraph(s) 0069-0070).
OKAMOTO  and TOCHIMOTO are analogous in the field of powder deposition means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify OKAMOTO’(s)   and TOCHIMOTO

Response to Arguments
CLAIM REJECTIONS – 35 U.S.C. § 112(b)
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 

CLAIM INTERPRETATION – 35 U.S.C. § 112(f) 
The interpretation under this heading is maintained. Applicant has not provided a compelling argument to point to the sufficient structure in the claim language and has not amended to remove the generic placeholders or functional language to overcome the interpretation of record.

CLAIM REJECTIONS – 35 USC § 102
The examiner would like to thank the applicant for the amendments filed 11/30/2021.  The amendments change the scope of the claim. See MPEP 706.07(a) titled “Final Rejection, When Proper on Second Action”. Please see the 35 U.S.C. § 103 rejection(s) that address the new limitation(s), above. 

Applicant’s arguments with respect to Claim(s) 16-27 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Claims 20-21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MULLER (US-20150258744-A1) teaches a platen with air blown through it (Paragraph(s) 0009).
PARK (US-20160067929-A1) teaches a cleaning method using a blower  (Paragraph(s) 0087).
HOCHSMANN (US-20170246808-A1) teaches a method for unpacking using a blower (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743